Citation Nr: 1145840	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  10-30 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for obstructive sleep apnea, including as secondary to the service-connected deviated nasal septum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1951 to April 1955.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The case is now in the jurisdiction of the Chicago, Illinois RO.  In September 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  

The February 2009 rating decision denied service connection for bilateral hearing loss and tinnitus and confirmed a previous denial of service connection for dizziness (claimed as sleep apnea).  The statement of the case recharacterized the dizziness/sleep apnea issue as service connection for obstructive sleep apnea.  The Board agrees that because service connection is now sought for a previously unaddressed distinct entity of obstructive sleep apnea, the instant claim is a new and distinct claim from the previously denied claim of service connection for dizziness.  
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current hearing loss disability is related to his service, or to any event or injury therein.
2.  Tinnitus was not noted in service; the preponderance of the evidence is against a finding that any current tinnitus is related to the Veteran's service or to any event or injury therein. 

3.  Obstructive sleep apnea was not manifested in service, and the Veteran's current sleep apnea is not shown to be related to his service, or to have been caused or aggravated by his service-connected deviated nasal septum. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

3.  Service connection for obstructive sleep apnea, including as secondary to service-connected deviated nasal septum, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  May and July 2008 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and provided notice regarding disability rating and effective date criteria.  

Regarding VA's duty to assist, there are no service treatment records (STRs) associated with the claims file.  The Veteran's only available service medical record is his separation examination report.  The rest of his service records were reportedly lost in a fire; and are presumed irretrievably lost.  Therefore, VA has a heightened duty to assist the appellant in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The RO has secured postservice VA and private treatment records.  The Veteran was afforded VA examinations in May and June 2010.  The examination reports are adequate for rating purposes as they include all findings necessary for proper determination in these matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  And while the record shows that Veteran receives Social Security Administration (SSA) benefits, that award is shown to be for age-related benefits (awarded upon his retirement).  Therefore the SSA records are not relevant to the matters at hand and need not be secured.  See 38 C.F.R. § 3.159.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  


B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims folder, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 
§ 38 C.F.R. 3.303.  To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en  banc).  Briefly, the legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.  

Certain chronic diseases (to include sensorineural hearing loss (SNHL) as an organic disease of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following service (one year for SNHL).  38 U.S.C.A. §§ 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

                           Bilateral Hearing Loss and Tinnitus

The Veteran asserts that he was exposed to loud noises when he served in the Air Force, specifically from flight line noise and helicopters.  He states that he had flight line duty numerous hours a day and was responsible for handling any medical emergency that arose, and that while doing so was exposed to noise from various aircraft assigned to the base.  His DD Form 214 shows his most significant duty assignment was "515th USAF Infirmary (ADC)[.]"  On May 2010 VA examination he reported that he was a medic in the Air Force (with no combat service).  

The Veteran's March 1955 service discharge examination report does not note any complaints or findings pertaining to hearing loss or tinnitus; it shows that his whispered voice hearing was 15/15, bilaterally.  

Private treatment records from the 1980's and early 1990's show that the Veteran had some left tympanic swelling in 1987 and in 1994 had a normal ENT evaluation.

On August 1995 VA ENT evaluation (for nasal obstruction) it was noted that the Veteran had no specific difficulty hearing in the past, but noticed some decrease in hearing acuity in recent years.  

On August 2003 VA audiology consult the Veteran denied tinnitus.  It was noted that puretone testing found hearing sensitivity normal through 1000 hertz sloping to a mild to moderate high frequency sensorineural hearing loss (SNHL) with excellent word discrimination ability in the right ear and hearing sensitivity within normal limits through 2000 Hertz sloping to a moderate high frequency SNHL with excellent word discrimination ability in the left ear.

A February 2008 VA audiology progress note reflects that the Veteran reported bilateral hearing loss for which he was last tested in August 2003.  He stated that he could not hear well at short distances, such as across the table, or watching television.  He had trouble in group situations.  He reported a bilateral constant ringing tinnitus (that he could divert from his attention).  He stated that he was exposed to noise in the service and continues to go to a shooting range.  He related that he did not wear hearing protection in the service but does so at the shooting range.  The impression, in pertinent part was "Decrease in hearing noted at 4K and 6K HZ in the left ear.  Otherwise, hearing stable per 2003 audio."

In his March 2009 notice of disagreement the Veteran noted that he was assigned to the flight line as a medic while stationed at two military bases.  He stated that he had duty on the flight line for numerous hours a day and was responsible for handling any medical emergency that arose and while doing so was exposed to noise from various aircraft assigned to the base.  In his July 2010 Substantive Appeal he noted that he has had "the buzzing" in his ears and hearing loss since service.

On May 2010 VA audiology examination, the Veteran reported that his hearing had progressively worsened, bilaterally, for several years and that he has had constant "buzzing" since "forever".  He reported difficulty understanding speech when there were multiple speakers.  He reported that he worked seven to eight years as an inspector in a machine shop without hearing protection devices; and that he then worked as a finance manager for twenty years.  For recreation he would fire a 22 caliber pistol at a firing range (without hearing protection).  

Audiometry revealed the puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
30
65
65
LEFT
20
20
20
35
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.

Regarding the Veteran's claimed tinnitus, the examiner noted that the Veteran had denied tinnitus at his initial evaluation in 2003, but now reported that it had been occurring "forever," and that he "never thought to say anything."  The Veteran reported bilateral tinnitus, with the right worse than left and constant "buzzing."  The examiner noted that in the absence of service treatment records, her opinion is based on the remoteness of complaints from service.  She noted the Veteran did not seek audiologic care until 2003, nearly fifty years after his discharge from service, and at that time specifically denied tinnitus when questioned.  For those reasons, as well as his seven to eight-year history of occupational noise trauma exposure, it was her opinion that it is less likely than not that the Veteran's current hearing loss and tinnitus were incurred during his military service, and that the current tinnitus was an associated with his hearing loss and therefore referral to another provider for a determination of etiology [of tinnitus, i.e.] was unnecessary.  

At the September 2010 Travel Board hearing the Veteran explained regarding postservice occupational exposure to noise trauma, "I don't think I was really around that much noise.  I was the inspector so I wasn't around machines.  I was checking parts as they were finished that I'd bring up to my inspection table and I'd check them out."

It is not in dispute that the Veteran has bilateral hearing loss disability and tinnitus.  Hearing loss (by VA standards) was confirmed by May 2010 VA audiometry; tinnitus is a disability the existence of which is essentially established by subjective complaints.  The record gives no reason to question the Veteran's accounts that he has tinnitus.  However, neither disability is shown to have been manifested in service; nor is SNHL shown to have been manifested within one year following the Veteran's discharge from service.  His March 1955 service discharge examination did not note any complaints or findings pertaining to hearing loss or tinnitus,  and [the rudimentary] whispered voice testing done showed normal hearing.  In fact, that the Veteran noted a reduction in hearing acuity was clinically reported prior to a VA ENT evaluation (for nasal complaints) in 1995, and the Veteran did not seek care for hearing problems until 2003, more than forty-seven years after his discharge from service, at which time he specifically denied having tinnitus.  His subsequent changed accounts indicating that he has had these disabilities throughout since service are obviously self-serving and inconsistent with contemporary clinical data, and are deemed not credible.  Therefore, service connection on the basis that these disabilities became manifest in service and persisted, or on a chronic disease presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. §§ 1112, 1137), is not warranted.  

What remains for consideration is whether the bilateral hearing loss and tinnitus are somehow otherwise shown to be etiologically related to the Veteran's service.  Following a review of the record, and examination of the Veteran in May 2010, a VA audiologist opined that it is less likely than not that the Veteran's current hearing loss and tinnitus were incurred during military service.  The Board finds the May 2010 VA opinion is entitled to great probative weight, as it is by a medical professional, reflects familiarity with the entire record, and includes an explanation of rationale for the conclusions reached, citing to the lengthy postservice intervening period before the Veteran sought audiology care, his seven to eight-year post service history of occupational noise exposure as an inspector in a machine shop without hearing protection and his continuing participation in firing range activity.  [The Board notes the Veteran's explanation that in his duties as an inspector at the machine shop postservice he was not exposed to as much noise trauma as those who actually fabricated the metal work; nonetheless, conceded that inference, it nonetheless remains evident that he had some extent of exposure to noise trauma postservice (as a machine shop is a noisy environment).]  As there is no medical opinion to the contrary, the Board finds the May 2010 VA examiner's opinion to be persuasive.  Significantly, the approximately 40 year postservice interval between service and the initial notation of hearing loss or tinnitus is, of itself, highly probative evidence against the Veteran's claims.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the Veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  

The Board has also considered the Veteran's lay statements, and those of his wife, concerning his bilateral hearing loss and tinnitus.  He now asserts that he has had hearing loss since service; and that his current hearing loss disability is related to the noise trauma he experienced in service on the flight line.  Regarding continuity of complaints, his and his wife's reports are obviously self-serving, inconsistent with more contemporaneous recorded clinical, and deemed not credible.  

Regarding his competence to opine as to the etiololgy of these disabilities in the absence of continuity, while he may be competent to testify as to symptoms he experiences, nexus between current hearing loss and/or tinnitus and remote noise trauma is a complex medical question.  The Veteran is a layperson and lacks the requisite training to opine competently in these matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Notably, he does not cite to supporting clinical data (or medical texts), and does not offer any explanation for the clinical data that weigh against his claims (to include his denial of tinnitus on 2003 evaluation).  

The preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss and tinnitus and his service, to include his exposure to noise trauma therein.  Accordingly, the claims of service connection for bilateral hearing loss and tinnitus must be denied. 

Obstructive Sleep Apnea

On March 1955 examination for discharge from military service the Veteran was noted to have 50 percent obstruction of his right nasal passage rhinoplasty; there was no report of sleep problems at that time.  

Private postservice treatment records include a notation (on back evaluation) that the Veteran was sleeping ok.  

In May 2005 the Veteran received an assessment of obstructive sleep apnea (It was noted that there were very frequent periodic leg movements, which may be caused by obstructive sleep apnea.); it was noted that a sleep study/CPAP/BIPAP titration revealed that CPAP resolved respiratory events during REM [rapid eye movement] sleep in the supine position.  

Obstructive sleep apnea was diagnosed by VA in August 2009.  On May 2010 VA respiratory disease examination, the Veteran was evaluated for sleep apnea.  He reported having COPD [chronic obstructive pulmonary disease]; that he quit smoking fifty years prior; and that he took medications which resolved his symptoms.  He reported that he had sleep apnea diagnosed four to five years prior.  His wife reported that he snored a lot and would periodically stop breathing.  He had daily hypersomnolence before the diagnosis of sleep apnea.  He gave a history of deviated septum (sustained in March 1955)(for which he had surgery in the 1950's but with 50 percent obstruction on the right remaining).  The impression was sleep apnea.  It was noted that the matter of whether the obstructive sleep apnea was related to his deviated septum would be determined on VA "ENT" examination.

On June 2010 VA otolaryngology examination, it was noted that the Veteran had difficulty breathing through the nose in service and had septoplasty in 1954, while in service.  Physical examination revealed 40 percent nasal obstruction on the right.  Addressing the question of whether the Veteran's septoplasty in service had caused his obstructive sleep apnea the examiner stated that given that the Veteran's septum is fairly midline it is less than likely that his septoplasty is the cause of his obstructive sleep apnea.  
It is neither shown, nor alleged that sleep apnea was manifested in service, continuing to the present.  Such disability (or difficulty sleeping without a diagnosis) was not noted on examination for separation from service.  And a private provider's treatment records show that in 1981 (some 25 years postservice it was noted that the Veteran was sleeping ok).  Hence, service connection for sleep apnea on the basis that it became manifest in service, and persisted, is not warranted.

The instant claim is strictly one of secondary service connection.  The Veteran's deviated nasal septum is service-connected.  He contends that his sleep apnea is due to the post-rhinoplasty deviated nasal septum.  What is necessary to substantiate such a secondary service connection theory of entitlement is that there must be competent evidence that shows that the Veteran's sleep apnea was caused or aggravated by his deviated nasal septum.  The only competent medical evidence in this regard is the opinion of the June 2010 VA examiner who opined that it was "less than likely his septoplasty is the cause of his obstructive sleep apnea."  The examiner reviewed the Veteran's medical records, obtained a medical history, and examined the Veteran.  He explained the rationale for his opinion that the Veteran's sleep apnea was unrelated to his service-connected deviated nasal septum, noting that the septum was fairly midline [i.e., not sufficiently structurally disturbed to cause breathing difficulty productive of sleep apnea).  The Board therefore finds the opinion probative evidence of the matter at hand, and adequate for adjudicative purposes.  

There is no competent (medical) evidence in support of the Veteran's contention that his sleep apnea is related to his service- connected deviated nasal septum.  At the September 2011 Travel Board hearing the Veteran indicated that "some VA doctors" verbally stated that the sleep apnea may be related to his nasal surgery.  A close review of the Veteran's treatment records and evidentiary record found no such opinion.  The United States Court of Appeals for Veterans Claims (Court) has held that a layperson's account of what a physician purportedly said is too attenuated and inherently unreliable to constitute medical (and competent) evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The only support for the Veteran's proposed theory of entitlement is in his own statements that there is such a relationship.  (See July 2010 Substantive Appeal).  Such statements relating his sleep apnea to his service- connected deviated nasal septum are not competent evidence.  While he may be competent to testify as to the symptoms he experiences, e.g., difficulty breathing, he is not competent to opine regarding the etiology of his sleep apnea, as such etiology may be multifactorial, and which factor is implicated in a specific case is a complex medical question that requires medical knowledge and is beyond lay observation.  See Jandreau, 492 F.3d 1372, 1377.

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim of service connection for obstructive sleep apnea, including as secondary to service-connected deviated nasal septum.  Consequently the benefit of the doubt doctrine does not apply; and the claim must be denied. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 

Service connection for obstructive sleep apnea, including as secondary to service-connected deviated nasal septum is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


